Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claims 1, 7, and 13, it is unclear what the difference between the NE misclassification and NE missed classification are.  With respect to the instant specification this is further confused with the addition of an “NE miss classification”.  One of ordinary skill in the art would expect that they are synonymous, however, the claim language suggests they are different.  For example, it is unclear whether or not only an NE missed classification is “based on an analysis of the annotation and one or more merged relationship classes” or both an NE misclassification and NE missed classification are based on the analysis.  The difference in scope of the two interpretations supports the indefiniteness of the claim language.  In the interest of further examination NE misclassification and NE missed classification are interpreted as synonymous such that “NE misclassification or an NE missed classification” is interpreted as simply “NE misclassification”.

Regarding claims 1, 7, and 13, “the NE classifier model” lacks antecedent basis.  The claim introduces one or more named entity classifier models, but not necessarily one single NE classifier model.  “the one or more NE classifier models” is suggested. 

The remaining claims are rejected with respect to their dependence on the rejected claims. 

Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.

Regarding Claim 1:  Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:  Claim 1 recites a computer implemented method of processing named entity recognition and relation extraction, which, under its broadest reasonable interpretation is a series of mental processes.  For example, but for the generic computer components language, the above limitations in the context of this claim encompass neural network processing, including the following: 
automatically determining when the RE missed classification or RE misclassification resulted from the NE misclassification or an NE missed classification based on an analysis of the annotation and one or more merged relationship classes or relation triplet objects (observation, evaluation, and judgement),
 retuning the NE classifier model based on the NE missed classification or NE misclassification, when the determining indicates that the RE missed classification or RE misclassification resulted from the NE misclassification or NE missed classification (observation, evaluation, and judgement)
Therefore, claim 1 recites an abstract idea which is a judicial exception.
Step 2A Prong Two Analysis:  Claim 1 recites additional elements “named entity classifier model” and “relationship extraction classifier models”. However, these additional features are computer components recited at a high-level of generality, such that they amount to no more than mere instructions to apply the judicial exception using a generic computer component.  An additional element that merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, does not integrate the judicial exception into a practical application.  Claim 1 also recites additional elements “obtaining…an annotation” and “Applying…to extract and output structured data” which amounts to gathering and outputting data, which amounts to insignificant extra-solution activity.  Therefore, claim 1 is directed to a judicial exception.
Step 2B Analysis:  Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the lack of integration of the abstract idea into a practical application, the additional elements recited in claim 1 amount to no more than mere instructions to apply the judicial exception using a generic computer component as well as gathering and outputting data.
For the reasons above, claim 1 is rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to independent claims 7 and 13, which recite a system and a computer program product, respectively, as well as to dependent claims 2-6, 8-12, and 14-18. The additional limitations of the dependent claims are addressed briefly below:
Dependent claims 2, 8, and 14 recite additional observation, evaluation, and judgement “the merged relationship classes each comprise one or more parent relation classes and one or more child relation classes, the annotation comprises one or more expected result objects for the RE missed classification, RE misclassification, or NE misclassification, and the method further comprises converting the annotation into a machine-readable annotation language.” 
Dependent claims 3, 9, and 15 recite additional observation, evaluation, and judgement “identifying, and outputting via the GUI, one or more portions of the input data corpus including one or more of the expected result objects” as well as additional data gathering “receiving, via the GUI, a selection of one or more of the portions of the input data corpus that represent an expected relationship.”
Dependent claims 4, 10, and 16 recite additional insignificant extra-solution activity “generating one or more target relation data portions based on the parent relation classes and child relation classes using stored artificial data.” which amounts to outputting data.
Dependent claims 5, 11, and 17 recite additional observation, evaluation, and judgement “modifying stored training data based on one or more of the target relation data portions or the received selection of the one or more of the portions of the input data corpus”.
Dependent claims 6, 12, and 18 recite additional observation, evaluation, and judgement “tokenizing, splitting, part-of-speech tagging, lemmatizing, parsing, or applying one or more deterministic or conditional random field (CRF) statistical classifiers to the input data corpus”.
Therefore, when considering the elements separately and in combination, they do not do not add significantly more to the inventive concept. Accordingly, claims 1-18 are rejected under 35 U.S.C. § 101. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



	Claims 1, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Calapodescu (US20170300565A1) and in view of Xu (“A Discourse-Level Named Entity Recognition and Relation Extraction Dataset for Chinese Literature Text”, 2017). 

	Regarding claim 1, Calapodescu teaches A method for improved information extraction (IE) using adaptive learning and statistical and deterministic classifiers, the method implemented by one or more IE computing devices and comprising: ([¶0137] "To extend the context of the CRF back-off model further, for example, if the collection-specific back-off model is not able to complete all the incomplete clusters or there are insufficient documents in the collection, previously seen collections of documents may be used as a training corpus for the statistical model")
	applying one or more named entity (NE) or relationship extraction (RE) classifier models to an obtained semi-structured or unstructured machine-readable input data corpus to extract and output structured data to an interactive graphical user interface (GUI); ([¶0154] "The entities extracted from the resumes can be used to learn a classifier model, e.g., a binary classifier, for distinguishing between good and bad resumes." resume interpreted as unstructured machine-readable input data)
	obtaining, via the interactive GUI, an annotation of at least one RE missed classification, RE misclassification, or NE misclassification in the structured data; ([¶0076] "Optionally, at S128, machine learning may be performed to enable clustering/classification of documents based on the extracted entities." [¶0077] "At S130, information 86 may be output by the system, based on the entities identified in at least the second pass. For example resumes may be associated with metadata for each of the identified entities which can be used to highlight (e.g. with different colors) or otherwise distinguish the entities when shown on the GUI" Information/Metadata interpreted as synonymous with annotation.)
	However, Calapodescu does not explicitly teach automatically determining when the RE missed classification or RE misclassification resulted from the NE misclassification or an NE missed classification based on an analysis of the annotation and one or more merged relationship classes or relation triplet objects
	Calapodescu implicitly teaches to update a model based on the result of classification (Calapodescu [¶0052] “The cluster completeness component 64 determines whether each cluster in the list 70 can be considered as complete or incomplete based on correlations observed between the sequences of entities. A list 72 of complete clusters Cc is generated. Remaining clusters are placed in a list 74 of incomplete clusters Ci.”), however, Calapodescu doesn’t explicitly teach retuning the NE classifier model based on the NE missed classification or NE misclassification, when the determining indicates that the RE missed classification or RE misclassification resulted from the NE misclassification or NE missed classification.  

Xu, in the same field of endeavor, teaches automatically determining when the RE missed classification or RE misclassification resulted from the NE misclassification or an NE missed classification based on an analysis of the annotation and one or more merged relationship classes or relation triplet objects; and ([p. 2 §3] "Step 1: First Tagging Process. We first attempt to annotate the raw articles based on defined entity and relation tags. In the tagging process, we find a problem of data inconsistency. To solve this problem, we design the next two steps" Multiple arguments in Xu interpreted as synonymous with merged relationship class. See FIG. 2 Arg1 and Arg2.  [p. 3 §4.2] "Arg1 and Arg2: two entities associated with a relation")
	retuning the NE classifier model based on the NE missed classification or NE misclassification, when the determining indicates that the RE missed classification or RE misclassification resulted from the NE misclassification or NE missed classification. ([p. 1 §1] "A simple example of personification is shown in Figure 1. “Hamlett” is a person name but refers to a rabbit. Some annotators label it with a “Person” tag and another annotators label it with a “Thing” tag. Thus, the major difficulty lies in how to handle massive ambiguous cases to ensure data consistency" [p. 2 §3] "Step 1: First Tagging Process. We first attempt to annotate the raw articles based on defined entity and relation tags. In the tagging process, we find a problem of data inconsistency. To solve this problem, we design the next two steps" Steps 2 and 3 interpreted as retuning the model based on the RE misclassification being based on the NE classification.  This is supported by §1 which shows that the major difficulty lies in named entity annotation inconsistencies.). 

	Calapodescu and Xu are both directed towards machine learning systems for entity recognition and relation extraction.  Therefore, Calapodescu and Xu are analogous art in the same field of endeavor.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Calapodescu with the teachings of Xu by determining ambiguous or misclassified relations. Detecting false positives is commonly known in the art for any form of categorical relational system, such as clustering or conditional random fields.  As it is obvious to one of ordinary skill in the art to update a model based on the result of classification (Calapodescu [¶0052]) it would therefore be implicit to update the model based on misclassification.  Xu further teaches that certain entities may be ambiguous, and therefore may lead to interpretation misclassification, and further describes a method of overcoming said deficiencies, including a merged relationship.  Xu teaches as motivation for combination ([p. 4 §6 Col. 2] “To solve the problem of data inconsistency in tagging process, we propose two methods in this paper, one is a heuristic tagging method and another is a machine auxiliary tagging method”).    

	Claim 7 is directed towards a computing device for implementing the method of claim 1.  Therefore, the rejection applied to claim 1 also applies to claim 7.  Claim 7 also recites additional limitations “memory comprising programmed instructions stored thereon and one or more processors coupled to the memory and configured to be capable of executing the stored programmed instructions” (Calapodescu [¶0039] “FIG. 2 illustrates a computer-implemented system 30 for entity extraction from resumes. The system includes memory 32 which stores software instructions 34 for performing the method illustrated in FIG. 3 and a processor device 36 in communication with the memory for executing the instructions.”). 

	Claim 13 is substantially similar to claim 7.  Therefore, the rejection applied to claim 7 also applies to claim 13. 

	Claims 2-6, 8-12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Calapodescu, and Xu and in further view of Delgo (US20180232443A1).

	Regarding claim 2, the combination of Calapodescu and Xu teaches The method of claim 1, wherein the annotation comprises one or more expected result objects for the RE missed classification, RE misclassification, or NE misclassification, (Xu [p. 1 §1] "A simple example of personification is shown in Figure 1. “Hamlett” is a person name but refers to a rabbit. Some annotators label it with a “Person” tag and another annotators label it with a “Thing” tag. Thus, the major difficulty lies in how to handle massive ambiguous cases to ensure data consistency" See also §4.2 on p. 3 for Annotation elements Id, Arg1, and Arg2.)
	and the method further comprises converting the annotation into a machine-readable annotation language. (Xu See §4.2 on p. 3 for Annotation format.  Annotation format interpreted as synonymous with machine-readable annotation language.)
	However, the combination of Calapodescu and Xu does not explicitly teach the merged relationship classes each comprise one or more parent relation classes and one or more child relation classes.

Delgo, in the same field of endeavor, teaches the merged relationship classes each comprise one or more parent relation classes and one or more child relation classes, ([¶0046] "a contextual ontology which defines a ‘ServiceProvider’ entity type as a subclass of a ‘Corporation’ type defined in the global ontology. A subclass relation endows the child object with all properties and relations associated with the parent object" [¶0045] "Inheritance relationships may exist in the various ontology definitions. These carry semantic meaning for practical purposes; For example, a Place entity may be defined, and subsequently a set of entities may be defined such as Country, City, State"). 

	Calapodescu, Xu, and Delgo are all directed towards machine learning systems for entity recognition and relation extraction.  Therefore, Calapodescu, Xu, and Delgo are analogous art in the same field of endeavor.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Calapodescu and Xu with the teachings of Delgo by having a hierarchical class structures for the entity relations. Parent and child relations are well known in the art, and one of ordinary skill in the art would recognize the utility of having tiered relations to recognize data.  Delgo explicitly teaches the advantages of this hierarchy ([¶0045] “The significance of this is that in subsequent property definitions, any subclass of a type defined as the range of the property may constitute a valid assignment. That is, if a property “officesLocation” is defined with a range of Place, then an entity of a type subclassing Place (e.g. Country, City, and State in the above example) will be considered a valid assignment”).  This motivation for combination also applies to the remaining claims depending on the combination of Calapodescu, Xu, and Delgo. 

	Regarding claim 3, the combination of Calapodescu, Xu, and Delgo teaches The method of claim 2, further comprising: identifying, and outputting via the GUI, one or more portions of the input data corpus including one or more of the expected result objects; (Calapodescu [¶0016] "a method for extracting entities from a text document includes for at least a section of a text document, providing a first set of entities extracted from section" [¶0077] "At S130, information 86 may be output by the system, based on the entities identified in at least the second pass. For example resumes may be associated with metadata for each of the identified entities which can be used to highlight (e.g. with different colors) or otherwise distinguish the entities when shown on the GUI")
	receiving, via the GUI, a selection of one or more of the portions of the input data corpus that represent an expected relationship. (Calapodescu [¶0039] " One or more input/output devices 40, 42 enable the system to communicate with external devices, such as a source 44 of the resume and a graphical user interface (GUI)" [¶0040] "The system 30 receives as input a text document 10, such as a resume, for processing" Resume interpreted as synonymous with input data corpus.  Input device communicating to source of resume through GUI interpreted as synonymous with receiving via the GUI a selection of all portions of the input data corpus.). 

	Regarding claim 4, the combination of Calapodescu, Xu, and Delgo teaches The method of claim 2, further comprising generating one or more target relation data portions based on the parent relation classes and child relation classes using stored artificial data. (Delgo [¶0046] "A knowledge graph may rely on a global ontology or a local ontology. A local ontology may be a contextual ontology constructed of a smaller set of entities and properties derived from the entities and properties defined in the global ontology. For example, a contextual ontology which defines a ‘ServiceProvider’ entity type as a subclass of a ‘Corporation’ type defined in the global ontology. A subclass relation endows the child object with all properties and relations associated with the parent object" [¶0118]  "Looking to the subject of the relation. If it is one of the “known party” type entities which are represented in the contextual ontology... If useful, it may be annotated and used for training the system in future deployments.)" Delgo explicitly teaches that the entities are stored in the knowledge graph and used to generate target relation data portions.). 

	Regarding claim 5, the combination of Calapodescu, Xu, and Delgo teaches The method of claim 4, further comprising modifying stored training data based on one or more of the target relation data portions or the received selection of the one or more of the portions of the input data corpus. (Delgo [¶0011] "Defining a knowledge graph and an associated ontology, facilitating the curation of a taxonomy of named entities, along with their relations and associated meta-data;" [¶0048] "In runtime, a software component may traverse all entities stored in the knowledge graph, and index all the named entity surface forms" [¶0118]  "Looking to the subject of the relation. If it is one of the “known party” type entities which are represented in the contextual ontology... If useful, it may be annotated and used for training the system in future deployments.)" Delgo explicitly teaches that the entities are stored in the knowledge graph which is used for training. Curation of taxonomy of named entities interpreted as synonymous with modifying stored training data based on the received selection of the portions of the input data corpus.). 

	Regarding claim 6, the combination of Calapodescu, and Xu teaches The method of claim 1, further comprising tokenizing, splitting, part-of-speech tagging, lemmatizing, parsing, or applying one or more deterministic or conditional random field (CRF) statistical classifiers to the input data corpus. (Calapodescu [¶0135] "The following steps can be used: gathering all the complete clusters from the collection; obtaining the corresponding text windows and chunking them to create a training corpus, as described for S118; learning a collection specific CRF model 82 from this training data and applying the learned CRF model 82 to the incomplete clusters of the resume, as described for S120."). 

Claims 8-12 is directed towards a computing device for implementing the method of claims 2-6.  Therefore, the rejection applied to claims 2-6 also apply to claims 8-12.  Claims 8-12 also recites additional limitations “memory comprising programmed instructions stored thereon and one or more processors coupled to the memory and configured to be capable of executing the stored programmed instructions” (Calapodescu [¶0039] “FIG. 2 illustrates a computer-implemented system 30 for entity extraction from resumes. The system includes memory 32 which stores software instructions 34 for performing the method illustrated in FIG. 3 and a processor device 36 in communication with the memory for executing the instructions.”).

Claims 14-18 are substantially similar to claims 8-12.  Therefore, the rejection applied to claims 8-12 also apply to claims 14-18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hertz (US20190354544A1) is considered relevant as it is directed towards entity recognition and relation extraction systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY VINCENT BOSTWICK whose telephone number is (571)272-4720.  The examiner can normally be reached on M-F 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SB/Examiner, Art Unit 2124                                                                                                                                                                                                        

/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126